Citation Nr: 0325026	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R. Correa-Grau


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from March 1961 to 
March 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  The Board most recently 
denied the veteran's claim for service connection in a 
February 2002 decision, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In February 2003, the CAVC vacated the Board's decision and 
remanded for additional development.  The present remand is 
part of the Board's response to the CAVC's mandate.

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
the claims on appeal.  See also 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Thereafter, re-adjudicate the issue 
of entitlement to service connection for 
a psychiatric disorder.  If any or all of 
the benefits sought on appeal remains 
denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


